UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-1831



HERSCHELL L. HARRIS,

                                              Plaintiff - Appellant,

            versus

SUE KING,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-238)


Submitted:    November 7, 1996           Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Herschell L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his employment discrimination action as frivolous under 28 U.S.C.

§ 1915(d) (1994), amended by Prison Litigation Reform Act, Pub. L.
No. 104-134, 110 Stat. 1321 (1996). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court, Harris v.

King, No. CA-96-238 (E.D. Va. Mar. 21, 1996), but modify the dis-

missal to be without prejudice. 28 U.S.C. § 2106 (1994). We deny

Appellant's motions for production of documents, expedited consid-

eration, and to amend the caption. We dispense with oral argument
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.




                                              AFFIRMED AS MODIFIED




                                2